Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 6-12,
Group II, Claims 21-27,
Group III, Claims 28-33;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I, II and III are related as subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 
the limitations of a module chassis including a pair of arms, at least a portion of the arms configured to be positioned adjacent to at least a portion of a pair of struts of a genset engine chassis, the pair of arms located in the same plane as the pair of struts; a cross-bar positioned between the pair of arms, the cross-bar oriented orthogonal to the pair of arms and coupled to each of the pair of arms; and a pair of brackets positioned on the cross-bar and configured to be removably coupled to mating receptacles included in the genset engine chassis so that the pair of brackets are located proximal to a neutral axis of the genset engine chassis, a first bracket of the pair of brackets located on one side of the neutral axis, a second bracket of the pair of brackets positioned on a second side of the neutral axis opposite the first side, in the subcombination claim 6 of Group I, which do not require by the subcombination claim 21 of Group II; and the limitations of a pair of brackets positioned on the cross-bar and 
the limitations of a cross-bar of a module chassis oriented orthogonal to an engine neutral axis of vibration defined by an engine mounted on an engine chassis; a first bracket coupled to the cross-bar on a first side of the engine neutral axis of vibration; and a second bracket coupled to the cross-bar on a second side of the engine neutral axis of vibration, in the subcombination claim 21 of Group II, which do not require by the subcombination claim 6 of Group I; and the limitations of a cross-bar of a module chassis oriented orthogonal to an engine neutral axis of vibration defined by an engine mounted on an engine chassis, in the subcombination claim 21 of Group II, which do not require by the subcombination claim 28 of Group III; and
the limitations of an engine chassis including a first strut and a second strut, and defining an engine neutral axis of vibration; a first bracket coupled to the cross-bar on a first side of the engine neutral axis of vibration; and a second bracket coupled to the cross-bar on a second side of the engine neutral axis of vibration, in the subcombination claim 28 of Group III, which do not require by the subcombination claim 6 of Group I; and the limitations of an engine chassis including a first strut and a second strut, and defining an engine neutral axis of vibration; a module chassis including a first arm positioned adjacent the first strut, a second arm positioned adjacent the second strut, 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848